DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-25 are  allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose or fairly suggest either in singly or in combination a method having among others, removing the alignment carrier to provide a second assembly comprising the first semiconductor die, the second semiconductor die and the backer structure; second attaching the interconnect bridge between the first semiconductor die and the second semiconductor die to provide a third assembly comprising the first semiconductor die, the second semiconductor die, the backer structure and the interconnect bridge, wherein the interconnect bridge connects the HDI region of the first semiconductor die to the HDI region of the second semiconductor die; and third attaching a laminate to the third assembly as recited in claim 15; forming the interconnect bridge through the window and spanning the first semiconductor die and the second semiconductor die to provide a second assembly comprising the first semiconductor die, the second semiconductor die, and the interconnect bridge, wherein the interconnect bridge connects the HDI region of the first semiconductor die to the HDI region of the second semiconductor die; first attaching a backer structure to a backside of the first semiconductor die and the second semiconductor die of the second assembly; removing the alignment carrier to provide a third assembly comprising the first semiconductor die, the second semiconductor die, the interconnect bridge and the backer structure; and second attaching a laminate to the third assembly as recited in claim 20; forming the interconnect bridge through the window and spanning the first semiconductor die and the second semiconductor die to provide a second assembly comprising 6I:\IBM\1345\37524\US_M02223\2022-03-03_NFOA\37524_reply.docthe first semiconductor die, the second semiconductor die, and the interconnect bridge, wherein the interconnect bridge connects the HDI region of the first semiconductor die to the HDI region of the second semiconductor die; removing the alignment carrier to provide a second assembly comprising the first semiconductor die, the second semiconductor die, and the interconnect bridge; and attaching a laminate to the second assembly as recited in claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813